Mr. Presiding Justice Dibell delivered the opinion of the court. The question chiefly discussed by counsel is whether the rights of the beneficiary under the certificate are subject to the provisions of the- subsequent amendment of the laws of the order. Upon a consideration of the declaration and especially that part quoted in the- foregoing statement, we conclude the question argued is not presented by this record. The amendment to the laws of the order, as pleaded in the declaration and admitted by the demurrer, omitted the words “ sane or insane ” contained in the law in force when this certificate was issued. A provision very similar to that contained in said amendment was held, in Grand Lodge, I. O. M. A. v. Wieting, 68 Ill. App. 125, 168 Ill. 408, to leave the association liable for a death where the party named in the certificate kills himself while insane. Therefore if the rights of the parties are governed by said amendment, as appellee claims, then the association is liable under the averments of the declaration that the deceased died by his own hand while temporarily insane and not responsible for his act. If, or , the other hand, the amendment does not affect the rights of. the parties, as appellant claims, then, as more than one year had passed after the certificate was issued before the death of Albert A. Hammers, the association, is liable by the terms of the original law. The demurrer should have been overruled. The judgment is therefore reversed and the cause remanded.